DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on July 28, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 26, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-9, 11, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One.
Regarding claims 1, 6, 8, 9, 11, 18, 19, 20, 21 Baselt discloses an aseptic, hot-brewed, packaged coffee beverage comprising a hollow sterile container obviously having a base and an outlet opening, the container having a beverage cavity; an aseptic, hot-brewed coffee or espresso beverage consisting of coffee solubles and water (col. 1, lines 1-10; col. 2, lines 10-30). Baselt does not expressly disclose the coffee solubles concentration or the coffee solubles yield in the beverage; however, “ideal” solubles concentration and coffee soluble yield are commonly known in the art. 
McLaughlin provides a teaching of “a conventional Coffee Brewing Control Chart” detailing the “ideal” region of soluble concentration or strength in a brewed coffee liquid to the soluble yield or extraction from the coffee that generated the coffee liquid. McLaughlin teaches “a coffee liquid having less than 1.15% soluble concentration will have a "Weak" flavor, and coffee having greater than 1.35% soluble concentration will have a "Strong" flavor. If less than 18% of the solubles are extracted from the brewed coffee then the flavor of the coffee liquid will 
Moreover, Forquer also provides a teaching stating, “American-style coffee extracts which, when brewed under recommended “ideal” conditions, is made by percolating a quantity of hot water (185°- 205° F) through a bed of relatively coarsely-ground (720-1200 microns), lightly-roasted coffee contained in an open field in a filter basket or a filter-paper cone in a water-to-coffee ratio of about 1.9-2.5 gal./lb., for a time period between 2-7 minutes (depending upon grind size) to produce 6-40 servings of between 5-7 fl.oz. each (typically served in 6-8 oz. cups or mugs), at a 1.15 to 1.35% solubles concentration with an 18-22% soluble yields but which may include exhaustive extraction.” (col. 2, lines 45-60). 
Thus, the presently claimed coffee solubles concentration and coffee solubles yield are well within the well-known “ideal” range and it would have been obvious to one of ordinary skill in the art to produce the coffee beverage of Baselt comprising said “ideal” ranges. 
It is noted that the present claim requires “the coffee solubles extracted by hot-brewing ground coffee beans with the water heated to a temperature of 195°F to 205°F, the water used to form the beverage also having a predetermined amount of total dissolved mineral solids between 50 ppm and 500 ppm and a pH of 6.5 to 7.0, the hot-brewing and packaging of the beverage consisting of passing the heated water at ambient pressure through the ground coffee beans, and disposing the beverage disposed in the beverage cavity to provide a filled portion and an unfilled portion”; however, said limitation are related to the process of making the coffee beverage and not to the claimed product. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Baselt teaches, “hot-brewing” in that coffee grounds and water are mixed, filtered, and filled into cans (cans are known in the art to comprise “a single use closure” and comprise metal) which are sealed under vacuum to maintain an aseptic environment (col. 3; col. 7, lines 5-45). Baselt further states the headspace of the can is filled with gas (col. 7, line 20) and thereby teaches “disposing the beverage in the beverage cavity to provide a filled portion and an unfilled portion”, the headspace being the unfilled portion. 
 Given that the final product is taught to be a canned coffee drink, the can would naturally comprise “a pouring spout proximate the base, the outlet opening disposed in the pouring spout”, as required by claim 6.  While Baselt teaches controlling the pH of water, Baselt doesn’t expressly disclose total dissolved mineral solids between 50 ppm and 500 ppm and a pH of 6.5 to 7.0. 
Parker teaches TDS of water used during brewing should be between 50ppm and 500ppm since TDS lower than 50ppm results in a bitter tasting coffee and TDS higher than 500ppm would have detectable minerals in the final beverage. Parker further teaches controlling pH is vital to consistency and taste and “the ideal is a pH of around 7” (see page 3). Thus, it would 
Furthermore, regarding the process limitation of “the coffee solubles extracted by hot-brewing ground coffee beans with the water heated to a temperature of 195°F to 205°F, the water used to form the beverage also having a predetermined amount of total dissolved mineral solids between 50 ppm and 500 ppm and a pH of 6.5 to 7.0, the hot-brewing and packaging of the beverage consisting of passing the heated water at ambient pressure through the ground coffee beans, and disposing the beverage disposed in the beverage cavity to provide a filled portion and an unfilled portion” is considered product-by-process and applicant is reminded that: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the recited limitations regarding the extraction process would not produce a patentably distinct coffee beverage, especially since modified Baselt teaches, an aseptic, hot-brewed, packaged coffee beverage, comprising a sterile container and an aseptic, hot-brewed coffee beverage having a solubles concentration and an extraction yield as required by the present claim. Thus, the product in the present product-by-process claim (i.e., the aseptic, hot-brewed, packaged coffee or espresso beverage, comprising a sterile container and an aseptic, hot-brewed coffee or espresso beverage having a solubles concentration of about 0.8% to about 2.0% and an extraction yield of about 20%) is clearly obvious in view of the product of the prior art and is therefore unpatentable in view of the prior art.  
Claim 21), since the present invention and applied prior art possess identical properties. 
Regarding claims 2, 3, 5, claim 1 is applied as stated above. Baselt further teaches wherein the aseptic environment comprises a vacuum in the unfilled portion, comprise a substantially oxygen-free gas, and an inert gas (col. 3, lines 40-62; col. 7, line 15).
Regarding claim 7, modified Baselt is applied to claim 1 as stated above. McLaughlin further teaches the ideal brewing formulas, or ratio of ground coffee to water brewed corresponds to a ratio of 7.5oz of coffee to one gallon of water (col. 8, lines 1-5).  Given that it is known in the art that ideal brewing formulas corresponds to a ratio of 7.5oz of coffee to one gallon of water, it would have been obvious to one of ordinary skill in the art to have the beverage of modified Baselt comprise said ideal ratio and thus encompass the presently claimed brewing ratio of coffee per gallon of water.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Koyama US 5,384,143.
Regarding claim 4, 16, and 17, claim 3 is applied as stated above. Baselt discloses an aseptic packaged coffee beverage comprising an inert gas; however, Baselt does not specify nitrogen. Koyama discloses a canned coffee drink wherein the canned product comprised a . 

Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Heyman, US 2,620,276.
Regarding claims 10, 12-15, claim 1 is applied as stated above.  Modified Baselt teaches filling the coffee beverage into cans but does not specify the claimed lid and beverage cavity. 
Heyman discloses a package coffee beverage comprising a vacuum seal lid; wherein the vacuum seal would have been capable of being selectively removed and replaced once the initial vacuum seal is broken (the beverage was placed in metal cans or glass and plastic bottles/jars which would naturally comprise removable and replaceable lids). The sealed closure is a single use closure (metal beverage cans are known in the art to have a single use closure). The sealed closure is a multi-use closure (glass and plastic beverage bottles/jars are known in the art to comprise removable and replaceable lids). The beverage cavity had a capacity ranging from one gallon to 40oz  (see: col. 1, lines 1-5; col. 3, lines 36-40; col. 5, lines 57-65; Examples, . 

Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Sage, Dissecting SCAA’s Water Quality Standard.
Regarding claim 22, Modified Baselt is applied to claim 1 as stated above. The cited prior art does not expressly disclose “the water used to form the beverage has an alkalinity between 35mg/L and 45mg/L”. 
Sage teaches, “Dissolved substances, mineral contents, and additives all make their way into ‘safe’ drinking water and ultimately influence our coffee cup. Obvious ‘other’ components in water you may be familiar with include calcium, chlorine, fluoride, iron, sulfates, or micro-organisms like bacteria. All of these can easily influence the taste of the coffee in the cup and have characteristic off-flavors and aromas. SCAA created the water standards for brewed coffee and the Water Quality Handbook to enable the specialty coffee community to serve the best tasting coffee beverages possible… Total Alkalinity: At or near 40 mg/L. This is the measurement of the concentration of negative ions in the water. Alkaline compounds such as bicarbonates (such as baking soda), carbonates, and hydroxides remove hydrogen ions (H+) and lower the acidity of the water. Total alkalinity is measured by measuring the amount of acid 3). Too much alkalinity can affect extraction and coffee flavor.” Thus, as it is taught that too much alkalinity can affect extraction and coffee flavor and that “at or near 40mg/L” alkalinity is an acceptable range (see chart), one would have been motivated to use water having alkalinity within the acceptable range when brewing the coffee of modified Baselt to avoid a negative effect with respect to extraction and coffee flavor. 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One in further view of coffeechemistry.com, Coffee Acidity and Processing (https://www.coffeechemistry.com/coffee-acidity-and-processing).
Regarding claims 23 and 24, Modified Baselt is applied to claim 1 as stated above. Baselt teaches the canned coffee beverage has “the full strength and desirable flavors of a coffee beverage freshly made” (col. 1, lines 1-5); however, the prior art does not expressly disclose the claimed pH of the packaged coffee beverage.
Coffee Chemistry teaches brewed coffee has a pH which ranges from 4.5-6.0, “depending on the coffee” (2nd paragraph). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
. 

Claims 1-3, 5-9, 11, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604.
Regarding claims 1-3, 5-9, 11, 18-21, Black Bear teaches that in order to brew “The Perfect Cup” of Coffee the brewing temperature of water, in drip brewing (water flowing through ground coffee) should be between 195°F and 205° F. It is commonly known that “drip brewing” is operated at ambient pressure. Black Bear further provides that the coffee achieved by the disclosed method can be modified through experimentation to find “your perfect brewing formula”. 
McLaughlin discloses a conventional Coffee Brewing Control Chart which defines an “Ideal” flavor region (Figure 7). “The Control Chart 60 relates the soluble concentration or strength 62 in a brewed coffee liquid (a measure of the total dissolved solids in the liquid) to the soluble yield or extraction 64 from the coffee that generated the coffee liquid. Under this Control Chart, a coffee liquid having less than 1.15% soluble concentration will have a "Weak" flavor, and coffee having greater than 1.35% soluble concentration will have a "Strong" flavor. If less than 18% of the solubles are extracted from the brewed coffee then the flavor of the coffee liquid 
Forquer also provides a teaching relating to “ideal” brewing conditions and teaches, “American-style coffee extracts which, when brewed under recommended “ideal” conditions, is made by percolating a quantity of hot water (185°- 205° F) through a bed of relatively coarsely-ground (720-1200 microns), lightly-roasted coffee contained in an open field in a filter basket or a filter-paper cone in a water-to-coffee ratio of about 1.9-2.5 gal./lb., for a time period between 2-7 minutes (depending upon grind size) to produce 6-40 servings of between 5-7 fl.oz. each (typically served in 6-8 oz. cups or mugs), at a 1.15 to 1.35% solubles concentration with an 18-22% soluble yields but which may include exhaustive extraction.” (col. 2, lines 45-60). 
Given that “Ideal” flavor regions are known and it is also known in the art that ideal brewing formulas corresponds to a ratio of 7.5 oz of coffee to one gallon of water, one would have been motivated to use the “Ideal” coffee standards stated in McLaughlin and Forquer when obtaining the “perfect” coffee of Black Bear. 
It is widely known in the art that the composition of water impacts the taste of coffee and affects brewing equipment. 
Parker’s Part One teaches (Tap water’s effect on coffee):
As you know, tap water is a complex solution of chemicals, organics and minerals, and has pH and alkalinity characteristics. Each of these has an effect on the quality of coffee-based beverages.
• Total Dissolved Solids: During the brewing process solids are extracted from the coffee grounds and without consistent TDS levels the quality of coffee and espresso can range greatly from strong and bitter to weak and underdeveloped. Without controlling the TDS level the consistency of the beverage will vary. Low TDS (<50 ppm) can result in a bitter or tart tasting coffee and espresso. High TDS (>500 ppm) could mean that sodium, calcium, chloride and magnesium are detectable in the final product. Also, high DTS saturated water will not extract at full strength as there is no space left to add the finest of the coffee.
 
pH: Water below 7.0 is acidic and corrosive, water above 7.0 is basic and caustic. Natural low pH indicates a lack of mineral in the water, so water will taste flat or bitter (it’s like drinking distilled water, which has a pH of about 5.5). As pH increases (>7) the result is an astringent taste. Higher pH also usually indicates a higher alkalinity and possibility of limescale. Due to the fact that a person with sensitive taste can notice a pH shift of as little as 0.1, controlling your pH is vital to consistency and taste. The ideal is a pH of around 7.
Parker teaches total dissolved solids less than 50ppm can result in a bitter or tart tasting coffee or espresso and total dissolved solids higher than 500ppm could mean minerals are detected in the final beverage and also teaches high certain minerals contribute to “hard water” which negatively effects the beverage and teaches the ideal pH of brewing water is around 7. One would have been motivated to use water within the known TDS and pH range when brewing the coffee of Black Bear and ensure that the dissolved mineral solids did not leave or cause deposits over time and to ensure an even tasting coffee beverage. 
Black Bear does not expressly disclose packaging the coffee beverage.   
Baselt discloses an aseptic, hot-brewed, packaged coffee beverage comprising a hollow sterile container obviously having a base and an outlet opening, the container having a beverage cavity; an aseptic, hot-brewed coffee beverage consisting of coffee solubles and water wherein the beverage is “ready to drink, liquid coffee having the full strength and desirable flavors of a coffee beverage freshly made and one which may be kept over a period of time without deterioration” (col. 1, lines 1-10; col. 2, lines 10-30). Baselt teaches water is heated to about 212°F and coffee brewing is done “at a temperature not below 170°F” (col. 3, lines 5-30) and teaches, “hot-brewing” in that coffee grounds and water are mixed, filtered, and filled into cans (cans are known in the art to comprise “a single use closure” and comprise metal) which are seam sealed under vacuum to maintain an aseptic environment (col. 3; col. 7, lines 5-45). Baselt 
Given that the final product is taught to be a canned coffee drink, the can would naturally comprise “a pouring spout proximate the base, the outlet opening disposed in the pouring spout”, as required by claim 6.  
One would have been motivated to package the beverage of modified Black Bear, having “ideal”/conventional coffee solubles concentration, coffee solubles yield, TDS, and pH, as taught by McLaughlin, Forquer, and Parker, by the teaching of Baselt, in order to have a shelf-stable, ready-to-serve beverage. Given that the prior art teaches the claimed invention comprising the claimed predetermined amount of total dissolved mineral solids, the invention of the prior art is expected to not form precipitation or deposition of lime scale or other mineral deposits on the walls of the container during storage and is expected to provide the taste/aroma/shelf life (Claim 21), since the present invention and applied prior art possess identical properties. 

Claims 4, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and in further view of Koyama US 5,384,143.
Regarding claim 4, 16, and 17, Modified Black Bear is applied to claim 1 as stated above. As stated, Baselt discloses an aseptic packaged coffee beverage comprising an inert gas; however, Baselt does not specify nitrogen. Koyama discloses a canned coffee drink wherein the canned product comprised a vacuum (see tables 3 and 4); air was replaced in the can with a mixture of inert gas, including carbon dioxide and nitrogen (Abstract) and teaches wherein the . 

Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and further view of Heyman, US 2,620,276.
Claim 1 is applied as stated above.  Modified Black Bear teaches filling the coffee beverage into cans as discussed above, but does not specify the claimed lid and beverage cavity. 
Heyman discloses a package coffee beverage comprising a vacuum seal lid; wherein the vacuum seal would have been capable of being selectively removed and replaced once the initial vacuum seal is broken (the beverage was placed in metal cans or glass and plastic bottles/jars which would naturally comprise removable and replaceable lids). The sealed closure is a single use closure (metal beverage cans are known in the art to have a single use closure). The sealed closure is a multi-use closure (glass and plastic beverage bottles/jars are known in the art to comprise removable and replaceable lids). The beverage cavity had a capacity ranging from one gallon to 40oz  (see: col. 1, lines 1-5; col. 3, lines 36-40; col. 5, lines 57-65; Examples, particularly Examples 3, 4, and 7).  One of ordinary skill in the art at the time of the invention would have deemed the containers of Heyman as “suitable containers” for the liquid beverage of . 

Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and further view of Sage, Dissecting SCAA’s Water Quality Standard.
Regarding claim 22, Modified Black Bear is applied to claim 1 as stated above. The cited prior art does not expressly disclose “the water used to form the beverage has an alkalinity between 35mg/L and 45mg/L”. 
Sage teaches, “Dissolved substances, mineral contents, and additives all make their way into ‘safe’ drinking water and ultimately influence our coffee cup. Obvious ‘other’ components in water you may be familiar with include calcium, chlorine, fluoride, iron, sulfates, or micro-organisms like bacteria. All of these can easily influence the taste of the coffee in the cup and have characteristic off-flavors and aromas. SCAA created the water standards for brewed coffee and the Water Quality Handbook to enable the specialty coffee community to serve the best tasting coffee beverages possible… Total Alkalinity: At or near 40 mg/L. This is the measurement of the concentration of negative ions in the water. Alkaline compounds such as bicarbonates (such as baking soda), carbonates, and hydroxides remove hydrogen ions (H+) and lower the acidity of the water. Total alkalinity is measured by measuring the amount of acid (e.g., sulfuric acid) needed to bring the sample to a pH of 4.2. At this pH all the alkaline compounds in the sample are “used up.” The result is reported as milligrams per liter of calcium 3). Too much alkalinity can affect extraction and coffee flavor.” Thus, as it is taught that too much alkalinity can affect extraction and coffee flavor and that “at or near 40mg/L” alkalinity is an acceptable range (see chart), one would have been motivated to use water having alkalinity within the acceptable range when brewing the coffee of modified Black Bear to avoid a negative effect with respect to extraction and coffee flavor. 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 in further view of coffeechemistry.com, Coffee Acidity and Processing (https://www.coffeechemistry.com/coffee-acidity-and-processing).
Regarding claims 23 and 24, modified Black Bear is applied to claim 1 as stated above. The prior art does not expressly disclose the claimed pH of the packaged coffee beverage.
Coffee Chemistry teaches brewed coffee has a pH which ranges from 4.5-6.0, “depending on the coffee” (2nd paragraph). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given the known pH range for brewed coffee, as taught by Coffee Chemistry, it would have been obvious to one of ordinary skill in the art to produce the coffee beverage of modified Black Bear having a pH in the range of 4.5-6.0, which encompasses the claimed range. One would have motivated to do so to ensure the beverage had the known pH of fresh brewed coffee. 
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues Baselt requires the use of an alkaline buffer and would therefore include components excluded from applicant’s present claim. However, Baselt does not require the addition of alkaline buffers. As stated by applicant, Baselt teaches, “many waters cannot be successfully used in the brewed liquid product of the present invention without special treatment. Unless the water happens to be of the required alkalinity, therefore, such water is first treated.” (col. 3, lines 15-20). “Many” is not considered “all” and the water very well may be within the required alkalinity and therefore not require the use of buffers.  Moreover, it is also noted that even if the teaching of Baselt does require the use of alkaline buffers in the water, this would not be excluded by applicant’s present claim given the beverage “consist[ing] of coffee soluble and water” and Baselt teaches the addition of the alkaline buffers, if needed, to the water before producing the canned coffee beverage. Applicant’s language does not exclude treatment of water prior to producing the beverage nor does the language prevent other ingredients being present in the water. If this were the case, applicant’s own invention would not allow for dissolved mineral solids. Thus, applicant’s argument pertaining to Baselt requiring additional components are not persuasive.
With respect to argument pertaining to the pH of the final beverage, it is noted that the present independent claims only require the pH of water used in the process of obtaining the beverage and not the pH of the final beverage. It is also noted that the present specification fails to provide support for a final beverage having pH 5.7. Nonetheless, Baselt teaches, “The pH of the final coffee beverage desired is the controlling factor and it is believed that best results are 
Applicant further argues the combination of prior art is not combinable given their disclosed methods; however, the present claims are all directed to a product and the prior art is applied for the teaching in relation to the product. It has been acknowledged in the rejections of record that Baselt does not expressly disclose the coffee solubles concentration or the coffee solubles yield in the beverage. However, as stated in the rejection, “ideal” solubles concentration and coffee soluble yield are commonly known in the art, as taught by McLaughlin, and applicant’s claimed amounts fall within the known ideal ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been completely obvious for one to skilled in the art to produce the coffee beverage of Baselt comprising said “ideal” ranges
With respect to the product by process limitations, applicant argues, ““hot-brewed” is structural, particularly when particular limitation of the process…are specified” (Remarks, page 19). However, applicant’s argument is not persuasive. Not only can the claimed product be defined by another process, such as the teaching of the prior art, but “hot-brewed” in a general term, widely known in the art to mean coffee produced by hot water. The coffee the prior art is “hot-brewed”.

It is noted that the Mamo Declaration only provides results of pH of the packaged beverage and does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. It is noted that none of the independent claims currently recite a pH of beverage and applicant has failed to provide evidence of unexpected properties in the form of comparison of the claimed invention with the closet prior art, which is needed for a showing of unexpected results.  Applicant is advised to review MPEP 716 for a proper showing of declaration requirements when traversing rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792